DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-19, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (WO 2014/127261, 8/21/2014, of record, US 2015/0368342 A1 cited as the US published equivalent).
	Wu et al disclose and claim conditionally repressible, heteromeric immune cell receptors (considered “synthetic” as they are designed and produced using recombinant DNA techniques) comprising two polypeptides: 1) a CAR-like molecule that binds antigen and comprises a transmembrane domain linked (“intracellulary”) to a first modulatory domain and a dimerization domain; 2) a second polypeptide comprising a transmembrane domain, dimerization domain, and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-19, 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO 2014/127261, 8/21/2014, of record) in view of Duchateau et al (WO 2016/055551, of record; US 20170292118 A1 cited as the US equivalent).
The teachings of Wu et al are as above and applied as before.  Wu et al do not teach the use of the domains recited in claim 11.
Duchateau et al teach repressible CAR systems comprising two polypeptide molecules controlled via dimerization domains, one inhibitory molecule may comprise a PD1 domain.  See in particular the abstract and Fig. 3.
The claimed molecules are essentially disclosed by Wu et al with the exception of the PD1 domain limitation.  The ordinary skilled artisan, seeking to prepare controlled CAR molecules, would have been motivated to use the PD1 domain with the polypeptides of Wu et al because Duchateau et al teaches this domain to be a well-known type of repressible domain that has the activity sought by Wu et al.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating modulated CAR polypeptides for therapy as taught by Wu and Duchateau et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be 
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633